El Juez Asociado Sr. MaoLtcary,
emitió la opinión del tribunal.
Habiendo sido convicto Lino Julio en la Corte de Dis-trito de Humacao, el 3 de noviembre de 1903, del delito de atentado contra la vida, fue condenado por diclia Cor-te de Distrito á la pena de tres años de presidio, y fue enviado inmediatamente á la cárcel de Humacao, para ser detenido de acuerdo con la Ley. El día 8 de abril de 1905, hizo á la Corte de Distrito de Humacao, solici-tud para el auto de habeas corpus, alegando que se en-contraba ilegalmente detenido en la cárcel de Humacao, por Femando Montilla, el Alcaide de dicha Cárcel, en virtud de un juicio celebrado en la citada Corte de Dis-trito de Humacao, y condena de tres años dé presidio, etc., alegando como motivos de la detención ilegal: .
1. Que la citada Corte de Distrito de Humacao, cuan-do fué declarado culpable, solo votó la sentencia sin cui-darse de extenderla en debida forma y suscribirla como determina la ley.
2. — Que el auto de prisión por el cual está detenido, es defectuoso en los requisitos legales necesarios, pres-*204o ritos por el artículo 327 del Código de Enjuiciamientc Criminal, puesto que dicho auto de prisión no contiene ni la sentencia ni la parte dispositiva de la misma, v;
3. — Que dicho auto de prisión no cumple con todos los requisitos determinados por el artículo 16 de la Ley Or-gánica.
En virtud de esta solicitud, se celebró debidamente el juicio correspondiente, y la causa fue examinada aca-badamente por el Juez de la Corte de Distrito de Huma-cao. Se tomaron las declaraciones del Alcaide de la Cár-cel y la del Secretario de la Corte, de Distrito, y se pre-sentaron cómo prueba copias certificadas de la senten-cia } del auto de prisión; después de lo que el-Juez de Distrito, en un dictamen razonado rehusando excarce-lar el preso bajo habeas corpus, lo volvió á enviar á la cárcel para que cumpliese su condena. Esta resolución se dictó el día 11. de abril de 1905. El peticionario, por conducto de su abogado, dió aviso de la apelación en debida forma, y presentó una copia de los procedimien-tos en esta Corte, el día 29 de mayo siguiente. Después de los trámites ordinarios, se celebró la vista de la causa en esta Corte el día 21 de junio.
Después de un reconocimiento cuidadoso de todos los autos, aparece, con respecto á los tres puntos presen-tados por el peticionario, que es el apelante en esta Cor-te, en los cuales funda su petición, que sea puesto en libertad.
1. — Que la Corte de Distrito de Humacao, el día 3 de noviembre de 1903, después de un juicio elaborado, las constancias del (nial so guardaron en el libro dedicado á ese fin, declaró que el demandado era culpable del delito de atentado contra la inda, y lo condenó á tres años de presidio. ¡Parece que el abogado defensor del apelante se opone á la forma de la sentencia, porque no cumple con lo dispuesto por la antigua ley española; *205pero de acuerdo con el Código de Enjuiciamiento Criminal vigente en la actualidad, sección 326, la sentencia dictada por la Corte de Distrito, se hizo en debida forma. En vista de que el Código de Enjuiciamiento Criminal empezó á regir el día primero de julio de 1902, y este procedimiento tuvo lugar con un año de posterioridad, liay que declarar buena la sentencia.
2. — La tercera objeción, que el auto de prisión no cum-ple con lo dispuesto por la sección .16 de la Ley Orgá-nica, es incomprensible, en vista de la copia del auto do prisión que encontramos en los autos. Dicho auto cum-ple literalmente con lo dispuesto por la referida sección de la Ley Orgánica, y nosotros no podemos imaginar por qué se hizo la objeción.
3. — El segundo motivo que da el apelante para su ex-carcelación, es que el auto de prisión no cumple con las disposiciones de la sección 327 del Código de Enjui-ciamiento Criminal. Dicha sección del Código dispone que debe entregarse en todos los casos una copia certi ticada de la sentencia al Alcaide de la Cárcel, y no es necesaria otra orden ó autorización para servir de auto de prisión.
Esta Corte ha declarado en la causa de Pablo Uolón ex parte, decidida ayer, y en la causa de Justo Áranza-mendi ex parte, decidida el 18 de mayo próximo pasado, y en la causa de José Gregorio. Torres, decidida el 24 del mismo mes, que esta sección de la ley debe cumplirse, de acuerdo con los términos de la misma, y en aquellos casos revocó la sentencia de la Corte de Distrito (que ordenaba enviar los presos á la custodia del Alcaide) pero que podía expedirse nuevo mandamiento, de acuer-do con la ley; es decir, una copia .de la sentencia, según determina la sección 327 del Código de Enjuiciamiento Criminal, y que bajo este auto, el preso podía ser nue-vamente arrestado y detenido para cumplir su condena.
*206De acuerdo con estos dictámenes, la sentencia de la Corte de Distrito de Humacao, dictada el día 11 de abril de 1905, en la presente causa, volviendo á enviar el pre-so á la custodia del Alcaide de la Cárcel de Humacao debe revocarse y el prisionero debe excarcelarse; reservándose, sin embargo, á la Corte de Distrito de Hu-macao, el derecho de expedir nuevo auto de prisión, de acuerdo con la citada ley, y de exigir el cumplimiento de la sentencia de dicha Corte, condenando al preso á la pena de tres años de presidio.

Revocada.

‘ Jueces concurrentes.: Sres. Presidente Quiñones, y Asociados, Hernández y Higueras.
El Juez Asociado Sr. Wolf, no intervino en la reso-lución de este caso.